UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7062


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES LEE TORIAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Norman K. Moon, District
Judge. (4:01-cr-70057-nkm-1)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Lee Torian, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles Lee Torian appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     See United States v. Torian, No. 4:01-

cr-70057-nkm-1 (W.D. Va. Apr. 28, 2009).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2